COURT OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
                                                 NO. 2-09-389-CV
 
IN RE BUFORD SCOTT JR.                                                                  RELATOR
 
                                                       ------------
                                           ORIGINAL
PROCEEDING
                                                       ------------
                                      MEMORANDUM OPINION[1]
                                                       ------------
The court has considered relator=s petition for writ of mandamus and motion for emergency stay
and is of the opinion that relief should be denied.  Accordingly, relator=s petition for writ of mandamus and
motion for emergency stay are denied.
Relator shall pay all costs of this original proceeding, for which let
execution issue.
 
BOB MCCOY
JUSTICE
 
PANEL:  MCCOY,
LIVINGSTON, and MEIER, JJ.
 
MEIER, J. would grant.
 
DELIVERED: 
March 15, 2010




    
[1]See
Tex. R. App. P. 47.4.